Citation Nr: 1523623	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee patellofemoral pain syndrome with mild chondromalacia (right knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from July 2000 to July 2004.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that, in pertinent part, denied service connection for tinnitus and granted service connection for the right knee disability that was assigned an initial 10 percent rating, effective May 17, 2010.

In a February 2014 decision, the Board denied the Veteran's claim for service connection for tinnitus.  At that time, the Board remanded his claim for a higher initial rating for his right knee disability to the Agency of Original Jurisdiction (AOJ) for further development.

In a September 2010 statement, the Veteran expressed his belief that he had posttraumatic stress disorder (PTSD) due to his military service in Iraq.  The Board construes the Veteran's statement as a claim for service connection for PTSD.  The matter is referred to the AOJ for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is needed in this case to ensure that the record before the Board is complete.

In April 2014, the Veteran underwent a VA examination.  He reported flare-ups that limited his ability to stand more than eight hours or go up two flights of stairs, caused knee pain and required overnight rest, and caused decreased range of knee motion, from 0 to 90 degrees.  Range of motion of the Veteran's right knee was from 0 to 120 degrees.  On repetitive-use testing, there was no additional limitation of motion.  The examiner checked the "Yes" box for functional loss and/or functional impairment of the right knee, specifically indicating that there was less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  The examiner did not, however, indicate whether there was additional functional limitation in terms of the degree of additional limitation due to limited movement, pain, and interference with sitting, standing, and weight bearing.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (to the effect that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).  Thus, an addendum opinion must be obtained, or, in the alternative, the Veteran must be afforded a new VA examination.

Additionally, an October 30, 2013 VA outpatient record indicates that the Veteran was to be seen for an orthopedic consultation but that weight bearing x-rays of his knees were needed prior to the evaluation.  A copy of the orthopedic consultant's evaluation(s) is not of record and must be obtained while on remand.

Finally, in August 2014, the Veteran submitted signed authorization for VA to obtain records of his treatment for his right knee by R.W.K., M.D., at Ortho Kansas, in February 2004.  Records from R.W.K., M.D., dated to July 2009, are in the claims file.  The AOJ has not attempted to obtain later-dated records and should take appropriate action to associate this outstanding evidence with the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment by R.W.K, M.D., at Ortho Kansas, 4104 Richards Road, North Little Rock, AR 72117, dated since July 2009.

2. Obtain all medical records regarding the Veteran's treatment at the VA medical center (VAMC) Central Arkansas, dated since February 2014, to specifically include any orthopedic consultant's report(s).  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. Thereafter, request an addendum opinion from the examiner who performed the April 2014 VA leg and lower leg conditions examination regarding whether the Veteran has any additional functional limitation in terms of the degree of additional limitation due to less movement than normal, pain, and interference with sitting, standing, and weight bearing, as indicated in the April 2014 examination report. 

All relevant electronic records must be made available for the examiner to review in conjunction with offering an addendum opinion.  If deemed necessary, the Veteran should be scheduled for a VA examination and thereafter an opinion should be proffered.  If the examiner is unable to answer this inquiry, reasons for this inability should be provided.

If the April 2014 VA examiner is unavailable, the Veteran should be afforded a new VA examination of his right knee.  The examiner should review all relevant electronic records, and all necessary tests must be performed.  

The RO or AMC must ensure that the examiner provides all information required for rating purposes.  In so doing, the examiner must report whether there is additional functional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner must also report the additional functional limitation in degrees of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

If the examiner is unable to answer these questions, reasons for this inability should be provided.

4. If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




